I concur in holding that defendant had the right to appeal from the final judgment of dismissal. In this state there is no appeal from an order granting or refusing to grant a new trial, because such an order is not a final order or judgment; and appeals lie only from final orders, judgments, or decrees. However, on appeal from a final judgment in a cause, a ruling by the court granting a new trial, if the proceedings respecting it are properly preserved in a bill, may be reviewed by this court. That question is settled in this jurisdiction. Hirabelli v.Daniels, 44 Utah 88, 138 P. 1172; Perrin v. Union Pac. R.Co., 59 Utah 1, 201 P. 405. In the instant case, the court's order granting a new trial and the exception thereto were properly preserved in a bill of exceptions. No review could be had of such ruling until after final judgment and appeal therefrom. I am not much concerned with the mechanics of the dismissal, because when the judgment of dismissal was entered there was then a final judgment in the case from which an appeal might be taken. I think the plaintiff, after trial, verdict, and order granting a new trial, cannot by a dismissal of the case deprive the defendant of the right of review on appeal. *Page 312 
The question remains whether defendant is such a party as has a right of appeal from the final judgment. The Constitution of Utah provides, article 8, § 9:
"From all final judgments of the district courts, there shall be a right of appeal to the Supreme Court."
R.S. Utah 1933, 104-41-4 (Comp. Laws Utah 1917, § 6993) provides:
"Any party to a judgment or decree may appeal therefrom."
There is no provision in either our Constitution or statutes which limits the right of appeal to the party "aggrieved" or "party prejudiced" by the judgment or some part thereof such as found in the statutory provisions of many of the states. 3 C.J. 619, 629; 2 R.C.L. 49-52. In view of our statute, I believe it illogical to say that the question as to whether or not the right of appeal exists will depend on whether the appellate court shall find, after a review of the record, that prejudicial error was committed against appellant. When an appeal from the final judgment is properly perfected, the cause is before this court for review of such alleged errors as are indicated by the assignment of errors.
I do not, by anything I have said, desire to encourage frivolus appeals. The defendant here had an appealable interest in the verdict of the jury and could claim to be aggrieved by the order granting a new trial. It was satisfied with the verdict rendered against it and was interested in putting an end to the litigation. By the order granting a new trial, defendant was subjected to a continuation of the litigation and the risk of a larger judgment on another trial, and was, therefore, affected in its substantial rights by the order. The motion to dismiss the appeal should be denied.
On the merits of the cause, I am of the opinion the trial court did not abuse its discretion in granting a new trial because I believe the instruction given by the trial court, that the jury may use the legal rate of interest, that is 8 per *Page 313 
cent, in making their calculations as to the present worth of money, to be erroneous. I concur in the results reached on that question by Mr. Justice EPHRAIM HANSON, but cannot agree with the reasoning and argument in support of his conclusion. I cannot find that the identical question before us was involved, considered, and decided in the case of Southern Pacific Co. v.Klinge (C.C.A.) 65 F.2d 85, 87, or in the cited cases from the Supreme Court of the United States. The opinion seems not to take into consideration the distinguishing fact that in this case no evidence was introduced by either party respecting rates of interest which might be earned on money prudently invested. The question here is whether, when no evidence on that issue is before the jury, the court is authorized to instruct that the jury may use the legal rate in their computation.
Since this case arises under the Federal Employers' Liability Act (45 U.S.C.A. §§ 51-59), we are certainly bound to follow the decisions of the federal courts with respect to the measure of damages. St. Louis-San Francisco R. Co. v. Floyd,146 Okla. 42, 293 P. 250, 77 A.L.R. 1439. While no federal decision squarely decides that an instruction such as here complained of is erroneous, I am convinced that such an instruction is not in harmony with the views announced in the federal cases, and therefore could not be approved. The federal rule is well stated in Southern Pac. Co. v. Klinge, supra, as follows:
"The jury should determine from the evidence what interest could be fairly expected from safe investments which a person of ordinary prudence, but without particular financial experience or skill, could make in that locality."
That is, where there is evidence on the subject, the jury must be left to determine the rate of interest to be used in the computation without instruction from or comment by the court as to any specific interest rate. Does the rule apply, when no evidence has been introduced, that the jury be left to determine the fact from their own experience, or *Page 314 
is it permissible on such a record for the court to instruct the jury it may use the legal rate? That is the question before us, and it has not been decided by any federal case so far as I am informed. Inferentially, at least, I believe the federal decisions condemn the practice of the court instructing as to any rate of interest except possibly for purposes of illustration as to how to use a formula for arriving at present worth of future benefits. Coast S.S. Co. v. Brady (C.C.A.) 8 F.2d 16, 19. Quotations from the Supreme Court decisions in Chesapeake  O.R.Co. v. Kelly, 241 U.S. 485, 36 S. Ct. 630, 60 L. Ed. 1117, L.R.A. 1917F, 367, and Gulf, C.  S.F.R. Co. v. Moser,275 U.S. 133, 48 S. Ct. 49, 72 L. Ed. 200, may be found in the opinions of my associates and need not be included here. I find nothing in either of them lending approval of an instruction calling attention to the legal rate of interest. The inferences are to the contrary. Two other Supreme Court decisions might well be considered: In Louisville  Nashville R. Co. v. Holloway,246 U.S. 525, 38 S. Ct. 379, 381, 62 L. Ed. 867, the railroad company requested an instruction that the verdict could not exceed a sum which would yield at 6 per cent interest (the legal rate), a sum which would represent the proven pecuniary benefits, and that the period over which computed could not exceed the deceased's expectancy of life. The court held defendant was entitled to an instruction that, in estimating what amount would compensate the widow, future benefits must be considered at their present value; but said: "The company was not entitled to have the jury instructed as matter of law either that money was worth that rate, or that the deceased would not in any event have outlived his probable expectancy." While this case is not at all a decision of the question before us, it is in harmony with other rulings that, notwithstanding evidence of mortality tables, it was for the jury to determine without aid of instructions the interest rate applicable and the probable expectancy of life. SeeLowe v. Chicago, St. P., M.  O. Ry. Co., 89 Iowa 420,56 N.W. 519. *Page 315 
In Western  A.R.R. v. Hughes, 278 U.S. 496, 49 S. Ct. 231,232, 73 L. Ed. 473, the court approved an instruction given by the trial court by saying there was "no room for a contention that the charge failed to state correctly the applicable rule." Not anything is shown or decided regarding any particular rate of interest, and the objection urged to the instruction was merely that it should have gone further and included the element of ordinary care in the making of investments. It does not appear whether or not there was evidence before the jury respecting rates of interest. The instruction thus approved is found inWestern  A.R.R. v. Hughes, 37 Ga. App. 771, 142 S.E. 185,188. The trial court charged the jury that in making a reduction to represent the present cash valuation of damages for future benefits, the jury should make adequate allowance according to circumstances for the earning power of money, and that it should "be reduced to its present cash value upon a rate of interest which you fix as reasonable, just, and right under all thecircumstances." This, then, is an approved instruction irrespective of whether evidence of interest rates was introduced.
Several state court decisions are cited and relied on by appellant in support of the challenged instruction. These cases must be disregarded as not decisive or even persuasive, for the reasons indicated below. In St. Louis-San Francisco R. Co. v.Floyd, 146 Okla. 42, 293 P. 250, 254, 77 A.L.R. 1431, the jury was instructed to make its "calculations on the basis of the amount of their award bearing interest at the rate of 6 per cent per annum." In Bunch v. McLeskey, 173 Ga. 545, 161 S.E. 128, and Bunch v. McLeskey, 44 Ga. App. 268, 161 S.E. 382, an automobile accident case, the approved instruction was that the jury should be instructed to use the 7 per cent rate of interest. In Western  A.R.R. v. Bennett, 47 Ga. App. 629,171 S.E. 187, the charge that the jury should use the rate of 7 per cent per annum in its computation was held not erroneous. In SouthernPac. Co. v. Gastelum, 38 Ariz. 127, 297 P. 875, the judgment was reversed *Page 316 
because of failure of the trial court to give a requested instruction with respect to the present value of future benefits. The instruction included the 6 per cent rate as a part of the illustration of computing present worth. No point was made, however, with respect to the use of such rate of interest as an example, although the court suggested that under the federal rule it was necessary, in order to support a verdict awarding damages, for the future loss of wages for plaintiff to prove the present worth of future pecuniary earnings. The case is not authority for an instruction that the jury may use the legal rate of interest. In Western  A.R.R. v. Gray, 172 Ga. 286, 157 S.E. 482, the legal rate of interest is mentioned, but the use of such rate was not challenged or passed on. These cases are clearly inconsistent with the federal decisions. In Coast S.S. Co. v. Brady, supra, by a federal court, the reference in the charge to 8 per cent interest was approved because "the charge is to be construed as merely explaining the method of ascertaining the present value of money payable in the future, and as committing to the discretion of the jury such use of the annuity table as they might consider proper in connection with all the other evidence in the case relating to the impairment of earning capacity."Aetna Life Ins. Co. v. Geher (C.C.A.) 50 F.2d 657, holds merely that the present worth of endowment insurance policies repudiated by the insurer before maturity should be computed on the basis of simple interest at the legal rate. This is a contract case and within the statute. It does not aid here.
On the other hand, in Western  A.R.R. v. Lochridge,170 Ga. 208, 152 S.E. 474, the general instruction that the jury should determine the present cash value of future benefits by making due allowance for the earning power of money under the circumstances, was approved, notwithstanding there was no evidence in the record as to the capacity of the plaintiff for investing and caring for money nor as to interest rates in the locality where it might be invested. *Page 317 
In the same case before the Court of Appeals (39 Ga. App. 246,146 S.E. 776, 782), the court said:
"Interest rates and other forms of returns on money safely invested are matters of such common knowledge that intelligent jurors may be presumed to be able to make proper allowance therefor in estimating the present value of a sum of money payable in the future, though no evidence upon that subject is introduced."
A proper method of treating the problem is that stated inChesapeake  O.N.R. Co. v. Adams, 207 Ky. 668, 269 S.W. 1009,1011, as follows:
"Jury trials must in the nature of things be conducted along practical lines, and we believe the better rule to be for the parties, if they so desire, to introduce evidence to show what, under the varying conditions of the evidence, the present value of the expected pecuniary benefits may be, and then leave it to the jury to determine from this evidence what such present value is. In the absence of such evidence, the jury, knowing as men of common sense that a present value of a future fixed sum is a discounted value, must be trusted, as they are trusted in many other respects, to ascertain in their own way what this discounted value is."
See, also, Walker v. Missouri P.R. Co., 210 Mo. App. 592,243 S.W. 261.
The Circuit Court of Appeals in Southern Pac. Co. v.Klinge, supra, held the trial court clearly right in refusing to give the requested charge that the jury may, but is not required to, use the legal rate of 8 per cent in its computation, and added: "Whether the statutory rate on judgments is even evidentiary might be questionable, but certainly it is not conclusive." In a case of this kind, the jury is not required to fix damages for the loan or forbearance of money where contracts are involved, or to determine the amount of interest or damages that should be paid for withholding of money, or of property as in cases of replevin, or to fix the rate of interest that judgments should bear. The question is quite a different one; namely, what interest could be fairly expected from safe investments made by persons of ordinary prudence but without particular financial experience or skill. I am unable to see any evidentiary value *Page 318 
in the legal rate of interest as such where that is the question. The doubt expressed by the Circuit Court of Appeals as to whether the legal rate could properly be received in evidence is undoubtedly based upon some such considerations as these, and I believe the doubt well founded.
Where there is evidence as to rates of interest, it would be an unauthorized comment on evidence for the court to single out the legal rate and instruct respecting it. The vice would be even greater for the court to supply evidence where there was none, by instructing that the jury may use the legal rate of 8 per cent in their computation. While the language is permissive, it seems to me to be almost equivalent to an instruction that they should use that rate. Such an instruction would certainly be improper.
The holding that the court may not supply, by suggestion to the jury of the legal rate of interest for its use where neither party has offered evidence on the subject, does not at all mean that the burden of proof is shifted to the defendant. The burden of proof remains with the plaintiff at all times, and if he fails to sustain such burden on any such issue he must fail in his recovery. If defendant thinks it can minimize damages by introducing evidence showing what money can earn, it is of course at liberty to do so. Believing, as I do, that an instruction directing attention to the legal rate of interest of 8 per cent, whether permissive or mandatory language is used, does not harmonize with the federal rule and is erroneous, I think the trial court was within its discretion in granting a new trial. It is, therefore, unnecessary for me to say anything with respect to the other point urged; that is, the adequacy or inadequacy of the verdict. I am not at all concerned about whether plaintiff will secure more or less upon another trial. It may be assumed that each party will have opportunity to present evidence supporting his contentions, and that after a fair trial a proper verdict will be rendered.
A new trial having been properly granted by the trial court, there being no counterclaim on file, and the defendant *Page 319 
having no vested right in the verdict, the judgment of dismissal without prejudice by the court on plaintiff's motion should be affirmed. I therefore concur in the results reached by Mr. Justice EPHRAIM HANSON.